

115 HCON 86 IH: Condemning the racist and hate-based attacks on our college campuses and reaffirming our support for inclusion and safety in our institutions of higher learning.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 86IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Wilson of Florida (for herself, Ms. Sewell of Alabama, Mr. Ellison, Mr. Danny K. Davis of Illinois, Mr. Rush, Ms. Lee, Mr. Conyers, Mr. Lewis of Georgia, Mr. Scott of Virginia, Mr. Johnson of Georgia, Mr. Hastings, Mr. Cleaver, Mr. Clay, Mr. Butterfield, Mr. Veasey, Ms. Jackson Lee, Mr. Payne, Mr. Lawson of Florida, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Al Green of Texas, Mr. McEachin, Ms. Fudge, Ms. Clarke of New York, Mr. Richmond, Ms. Bass, and Ms. Kelly of Illinois) submitted the following concurrent resolution; which was referred to the Committee on Education and the WorkforceCONCURRENT RESOLUTIONCondemning the racist and hate-based attacks on our college campuses and reaffirming our support
			 for inclusion and safety in our institutions of higher learning.
	
 Whereas, on April 30, 2017, a fraternity at Baylor University sponsored a Mexican-themed party replete with a border wall and offensive Mexican stereotypes; Whereas, on April 30, 2017, a homophobic slur appeared on a fence near the Central Campus building at Duke University;
 Whereas, on May 20, 2017, Lt. Collins was stabbed to death in an unprovoked attack at a bus stop on the campus of the University of Maryland, College Park;
 Whereas his attacker, Sean Christopher Urbanski, had an association with an Alt-Right White supremacist group named Alt Reich: Nation;
 Whereas a noose was hung from a tree on the campus of American University, on the day the student body elected its first African-American president;
 Whereas Adolf Hitler themed Valentine’s Day cards reading my love 4 u burns like 6,000 Jews circulated around Central Michigan University campus; Whereas such incidents are the latest in an escalating rise in hate-motivated activities on college campuses targeting racial and religious minorities, foreign nationals, physically challenged and the LGBT community;
 Whereas a rising number of nationalist, racist, homophobic, neo-Nazi and White supremacist organizations have expanded and intensified their outreach strategies to grow their influence and networks on college campuses;
 Whereas these strategies include fliers, online organizing, social media campaigns, events with national leaders, and efforts to insert a physical presence on college campuses to attract protest and media coverage;
 Whereas these strategies led to the recent deadly chaos in the college town of Charlottesville, responsible for the loss of the young life of Heather Heyer protesting the White supremacist and neo-Nazi rally;
 Whereas the moral equivalency and lack or principles in the response from the Administration following the Charlottesville attack could further embolden and legitimize hate-based activities across the Nation;
 Whereas we must not allow the freedom of speech protected by the Constitution and upheld by United States Congress to be used as cover for hate-based activities and crimes; and
 Whereas the United States House of Representatives must come together and address the pressing issues leading to these heinous actions and tragic losses: Now, therefore, be it
	
 That Congress— (1)condemns the increased harassment and violence targeted at students because of their racial, ethnic, religious, and sexual background;
 (2)identifies the elaborate and persistent efforts by extremist organizations to influence and recruit young people and the normalization of hate-based activities through moral equivalencies, political equivocacies and platitudes about free speech;
 (3)recognizes the efforts by staff at institutions of higher learning and law-enforcement personnel to respond to violence, extremism and racism and protect all members of the community from harm and hate; and
 (4)remains actively committed to creating safe, tolerant, and respectful learning environments that fully respect members from all backgrounds on college campuses.
			